Citation Nr: 1004554	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-35 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 to 
January 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Roanoke, Virginia.

The Veteran was afforded an October 2008 Central Office 
hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the record.

The Board previously remanded this claim to the RO via the 
Appeals Management Center in Washington, D.C. (AMC) to 
schedule the Veteran for a VA examination to determine if he 
had a diagnosis of allergic rhinitis.  An examination was 
scheduled; however, the Veteran failed to appear without 
good cause, as is explained below.  38 C.F.R. § 3.655(b).  
As such, the claim will be decided on the basis of the 
evidence of the current record before the Board.  


FINDING OF FACT

With resolution of the benefit of the doubt in the Veteran's 
favor, the Veteran has allergic rhinitis which was incurred 
during active military service.  


 CONCLUSION OF LAW

The criteria for a grant of service connection for allergic 
rhinitis have been approximated.  38 U.S.C.A. §§ 105, 1101, 
1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran alleges that he has allergic rhinitis, which was 
incurred during active duty service.  Under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

In this matter, the Veteran failed to appear without good 
cause for a scheduled VA examination.  The law provides in 
this circumstance when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record, and the Board will proceed on this 
basis. 38 C.F.R. § 3.655(b).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for 
disability caused by service- connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  See 38 C.F.R. § 3.310 (2009); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

The initial notation of a diagnosis of allergic rhinitis was 
in August 1994.  A March 2004 record from service indicates 
an assessment of allergic rhinitis.  Similarly, a January 
2006 record states that the Veteran has a diagnosis of 
allergic rhinitis.  The Veteran subsequently underwent 
surgery in February 2006 to clear a nasal obstruction.  A 
March 2006 record indicates that the Veteran continued to 
experience nasal congestion.

Post-medical records from October 2008 reflect that the 
Veteran reported perennial allergic rhinitis dating back for 
more than 20 years.  This doctor diagnosed the Veteran with 
perennial allergies and septal deviation with turbinate 
hypertrophy.  He reported that he advised the Veteran on 
environmental measures the Veteran could employ to minimize 
allergic triggers.
"Rhinitis" is defined as "inflammation of the mucous 
membrane of the nose."  "Allergic rhinitis" is defined as "a 
general term used to denote any allergic reaction of the 
nasal mucosa; it may occur perennially . . . or seasonally."  
Dorland's Illustrated Medical Dictionary (30th ed. 2000) 
1628.  

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached a stage of approximate balance 
between that against and that favoring the claim.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).  While normally, the use of treatise or definitional 
evidence by VA to adjudicate a claim must be first submitted 
to the claimant, in this instance such use only inures to 
the Veteran's benefit.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  

Although not in specific terms of a diagnosis of "allergic 
rhinitis," the physician's description of perennial 
allergies and septal deviation with turbinate hypertrophy, 
coupled with the reference to Dorland's, approximates such 
findings so as to apply the benefit of the doubt doctrine.  
The Veteran has alleged, and the evidence generally supports 
a finding of periodic yet continuous symptoms of the 
disorder since the Veteran's tour of active duty.  See 
Savage v. Gober, 10 Vet. App. 488 (1997) ((Discussing the 
provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity 
of a disorder or continuity of symptoms)).  

The RO will assign an appropriate disability rating.  The 
law provides that if a claimant is diagnosed with a 
disability, and the severity of that disorder lessens so 
that it no longer impairs the claimant, a grant of service 
connection may be nonetheless appropriate if it is otherwise 
found to be linked by competent evidence or applicable 
presumption to some incident of military service. The 
question of its severity is one of rating, not of service 
connection.   Ferenc v. Nicholson, 20 Vet. app. 58 (2006) 
(Discussing the distinction in the terms "compensation," 
"rating," and "service connection" as although related, each 
having a distinct meaning as specified by Congress). 

ORDER

Entitlement to service connection for allergic rhinitis is 
granted. 




_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals








